Notice of Pre-AIA  or AIA  Status


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1, 5-8 and 11-18 are pending in the application.  Claims 2-4 and 9-10 have been cancelled.  Claims 16-18 are withdrawn from consideration due to Applicant’s elections.
The amendments to claims 1 and 5-8, filed on 4/23/2021, have been entered in the above-identified application.	
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7, and their dependent claims (5-8 and 12-15) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 7 (and therefore their dependent claims) recite the limitation “the respective lobe.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 (and therefore its dependent claims) recites the limitation “the entire length of each surface defines a continuous concave curve as viewed from a plane extending through the distal end of the respective lobe edge and a center of the filament.”  It is unclear how the continuous concave is defined because a plane that extends through the distal end of the respective lobe edge and a center of the filament can have a variety of orientations (e.g., including a cross-section taken along the length of the fiber, such as the cross-sectional views shown in Figs. 2 and 3 of applicant’s specification).

	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over 103(a) over Hagen et al. (US Patent No. 5,486,417) in view of Bond et al. (US PGPUB 2004/0170836).

Regarding claims 1 and 8, Hagen teaches a blend of fibers that includes accent fibers selected from pointed lobe trilobal fibers having a modification ratio ranging from 2.0 to 2.9 (see Abstract).  Examples of the standard trilobal fibers are illustrated in Figures 5 and 6E.  Hagen teaches that the accent fibers may or may not have at least one central axial void (see col. 4 lines 39-61).  Hagen defines the modification ratio, MR, as the ratio of the radius R2 of the circumscribed circle to the radius R1 of the inscribed circle, as shown in FIG. 3.

Hagen does not explicitly disclose wherein the void is triangular.

However, Bond teaches fibrous fabrics comprising hollow fibers, which are useful in woven or nonwoven fabrics (see Abstract).  Bond teaches that the hollow fibers may have different geometries including multi-lobal geometries ([0031]).  Bond also teaches that the shape of the hollow region is preferably non-circular, and may be triangular or square in shape, typically with rounded edges (see [0026]).  For instance, in an embodiment, Bond shows examples of voids such as that illustrated below (taken from Bond’s Fig. 1 and annotated by the examiner):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the voids of Hagen with a rounded triangular shape (such as that shown in Fig. 1 of Bond) in order to obtain fibers having percentage increases in opacity within a range of from about 2 to about 50 percent compared to solid fibers, as taught by Bond (See Abstract, [0026]-[0027], [0033] and Fig. 1).

Regarding claims 6-7, as estimated by the examiner, Hagen illustrates examples of standard trilobal fiber cross-sectional shapes with the claimed angles (see Figures 5 and 6D).

Regarding claim 11, Bond teaches that the hollow region will comprise from about 2% to about 60% of the fiber (see [0023]).

Regarding claim 12, Bond shows examples of triangular hollow regions that appear to have a modification ratio of 1 (e.g., Figs. 1 and 4C). 

Regarding claim 13, Hagen teaches that the standard trilobal fibers (which are the fibers ‘b’) have a denier per filament of from about 10 to about 15 (as estimated by the examiner from Figure 2), or from about 18 to 36 (see Abstract, Figure 2 and column 5 lines 29-35).

Regarding claim 14, Hagen teaches that polyamides useful in preparing the fiber blends of the invention include nylon 6 (see col. 5 lines 36-43).

Regarding claim 15, Hagen teaches examples of standard trilobal filaments that are made from nylon 6 polymer having 2.7 relative viscosity (see Examples 1-3). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 103(a) over Hagen et al. (US Patent No. 5,486,417) in view of Bond et al. (US PGPUB 2004/0170836), as applied to claim 1 above, further in view of in view of Lin (US Patent No. 6,048,615).
Regarding claim 5, Hagen in view of Bond remains as applied above.
Hagen in view of Bond does not appear to explicitly disclose wherein vertices of the void extend toward the corners defined by the adjacent surfaces of adjacent lobes at the intersections of the proximal ends of adjacent surfaces of adjacent lobes.
However, Lin teaches a synthetic polymer filament characterized by a trilobal void that extends centrally and axially through the filament, wherein each apex of the void extends toward the approximate midpoint of one side of the exterior configuration of the filament (Abstract and Figs. 1-3, and col 2. lines 9-19).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the voids in the trilobal fibers of Hagen in view of .







Response to Arguments

Applicant’s arguments with respect to claims 1, 5-8 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP-0601372-A1 teaches limitations similar to Hagen (also see Fig. 5  and Fig. 6D).
US 6,458,726 B1 teaches fibers with tri-lobal cross-sections that include hollow portions (e.g. Figs. 11b-c and col. 8 lines 58-65).
US 2012/0238982 A1 teaches multi-lobal fibers with hollow regions (e.g. Fig. 19A, [0197] and [0201]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Kevin Worrell/Examiner, Art Unit 1789     

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789